 


109 HR 4308 IH: Child, Worker, and Consumer-Safe Chemicals Act of 2005
U.S. House of Representatives
2005-11-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4308 
IN THE HOUSE OF REPRESENTATIVES 
 
November 10, 2005 
Mr. Waxman (for himself, Ms. Solis, Ms. Slaughter, and Mr. Pallone) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Toxic Substances Control Act to reduce the exposure of children, workers, and consumers to toxic chemical substances. 
 
 
1.Short titleThis Act may be cited as the Child, Worker, and Consumer-Safe Chemicals Act of 2005 or as the Kid Safe Chemicals Act. 
2.Findings, policies, and goals 
(a)FindingsCongress finds the following: 
(1)The incidence of some diseases and disorders which have been linked to chemical exposures are on the rise. 
(2)The metabolism, physiology, and exposure patterns of developing fetuses, infants, and children to toxic chemicals differ from those of adults, which makes children more vulnerable than adults to the harmful effects of exposure to some synthetic chemicals. 
(3)Unlike pharmaceuticals and pesticides, manufacturers of most chemical substances are not required under current law to supply human or environmental toxicity information before selling their products to the public. Consequently, the vast majority of chemicals used in commercial products have never had any Federal review to evaluate potential toxicity to infants, children, developing fetuses, or adults. 
(4)Biomonitoring tests have shown that a fetus, infant, or child in the United States today often have many synthetic chemicals in their blood and tissue. 
(5)Despite these alarming discoveries, the Environmental Protection Agency has reviewed the human health risks of only an estimated 2 percent of the 62,000 chemicals that were in use in 1976, when Congress passed the Toxic Substances Control Act (15 U.S.C. 2601 et seq.). The Environmental Protection Agency has issued regulations to ban or restrict the use of only 5 chemical substances in 29 years, due to the law’s excessively high administrative and legal hurdles. 
(6)A fundamental overhaul of United States chemical management is needed to build a non-toxic environment for our children. 
(b)PolicyIt is the policy of the United States to— 
(1)promote children’s health as a paramount national goal, recognizing that developing fetuses, infants, and children are uniquely vulnerable to the harmful effects of some toxic chemicals during all stages of their development; 
(2)minimize toxic substances in the environment of children, workers, and consumers by— 
(A)promoting the use of safer substitutes and solutions to reduce exposure to hazardous chemicals by rewarding business innovation; 
(B)holding chemical manufacturers responsible for providing complete health and safety data for each chemical they produce prior to distribution of that chemical substance in commerce; and 
(C)providing the Environmental Protection Agency with authority to allow the commercial distribution of chemical substances only where the data and information show there is a reasonable certainty that the chemical substances pose no harm to human health or the environment; and 
(3)provide the public and workers the full right to know about the health effects of the chemical substances to which they are exposed. 
(c)GoalsIt is the goal of the United States to eliminate the exposure of all children, workers, consumers, and sensitive subgroups to harmful chemicals distributed in commerce by 2020 by— 
(1)identifying the highest priority chemical substances for review by 2007; 
(2)making a safety determination for, at a minimum, the first 300 priority chemical substances by 2010 and banning or restricting the use of a chemical substance if it cannot be shown to meet the safety standard; and 
(3)making a safety determination for all chemical substances by 2020, and banning or restricting the use of a chemical if it cannot be shown to meet the safety standard. 
3.Protection of children's health from chemical substances 
(a)In generalThe Toxic Substances Control Act (15 U.S.C. 2601 et seq.) is amended by adding at the end the following: 
 
VChild Safe Chemicals  
501.Manufacturer safety certifications 
(a)Safety statement and informationNot later than 1 year after the date of enactment of this title, each manufacturer of a chemical substance distributed in commerce shall submit to the Administrator— 
(1)a statement signed by the chief executive officer of the manufacturer certifying, based on available information after a good faith inquiry, that— 
(A)the chemical substance meets the safety standard defined in section 503(a); or 
(B)there is insufficient data to determine whether the chemical substance meets that safety standard; and 
(2)all reasonably available information in the company's possession or control that has not previously been submitted to the Administrator regarding the physical, chemical, and toxicological properties of the chemical substance, and the annual production volume and known uses of, and exposure and fate information relating to, the chemical substance. 
(b)Updating of informationEach manufacturer of a chemical substance described in subsection (a) shall update the information described in subsection (a)(2)— 
(1)at a minimum, every 3 years; and 
(2)at any time at which there becomes available significant new information regarding a physical, chemical, or toxicological property of, or exposure to, the chemical substance, including at a minimum any information that shows a new potential toxic effect, corroborates previous information showing or suggesting a toxic effect, or suggests a toxic effect at a lower dose than previously demonstrated. 
(c)New chemical substancesPrior to a new chemical substance being distributed in commerce, the chief executive officer of the manufacturer must certify the safety of that chemical substance as directed in subsection (a). 
(d)Definition of toxicological propertyFor the purposes of this title, toxicological property means actual or potential toxicity, bioconcentration, or other biological or adverse effects, including but not limited to effects on mortality, morbidity, reproduction, development, the immune system, the endocrine system, the brain or nervous system, or any other biological functions in humans or animals. 
502.Priority list of chemical substances for EPA safety determination 
(a)Priority list 
(1)In generalNot later than 18 months after the date of enactment of this title, the Administrator shall develop a priority list of not less than 300 chemical substances (referred to in this title as the priority list) which shall be the first chemical substances for which a safety determination is made, as set forth in section 503. Chemical substances that may pose the greatest risk to humans shall be ranked as highest priority. 
(2)Updating of listAdditional chemical substances shall be added to the priority list at least annually until all chemical substances which meet the criteria set forth in subsection (b) have been added to the priority list. 
(3)Treatment as final agency actionDevelopment of the priority list shall not be considered to be a final agency action for the purpose of subchapter II of chapter 5, and chapter 7, of title 5, United States Code (commonly known as the Administrative Procedure Act), but the Administrator’s failure to issue or update a priority list by the deadline established in the Act shall be considered a failure to perform a nondiscretionary duty. 
(b)Criteria for identifying prioritized chemical substancesIn determining the priority list of chemical substances for a safety determination, the Administration shall take into account whether the chemical substance— 
(1)is found in human blood, fluids, or tissue, unless the chemical substance is not synthetic and is naturally present at the level found in blood, fluids, or tissue; 
(2)is found in food or drinking water, unless the chemical substance is not synthetic and is naturally present at the level found in food or drinking water; 
(3)is manufactured or discharged into the environment at a volume of more than 1,000,000 pounds annually; 
(4)is a known or suspected reproductive, neurological, or immunological toxicant, carcinogen, mutagen, or endocrine disruptor, or causes negative developmental effects; or 
(5)is persistent or bioaccumulative. 
503.EPA Safety determination for chemical substances 
(a)Definition of safety standardIn this section, the term safety standard means, with respect to a chemical substance (or another chemical substance with a common mechanism of action)— 
(1)a standard that provides a reasonable certainty that no harm will be caused by aggregate exposure of a fetus, infant, child, worker, or member of other sensitive subgroup; and 
(2)in the case of a fetus, infant, or child, a standard that accounts for their special vulnerability to potential pre- and post-natal exposures by applying an additional 10 fold safety factor to the level established for adults. 
(b)Chemical safety information 
(1)In generalOn receipt of a request from the Administrator, a manufacturer of the chemical substance shall provide to the Administrator all information requested under this subsection. 
(2)InformationIn making a determination with respect to a chemical substance under subsection (c), the Administrator shall take into account each of the following: 
(A)Environmental fate and transport, including degradation, persistence in the environment, mobility, and distribution across environmental media, of the chemical substance. 
(B)Biological fate and transport, including metabolism, bioaccumulation and biomagnification potential, and toxicokinetics. 
(C)Acute, subchronic, and chronic human health effects of exposure to the substance, including reproductive, developmental, genotoxic, neurotoxic, immunotoxic, and endocrine-disrupting effects. 
(D)The potential for additive or synergistic effects to result from exposure to multiple chemical substances. 
(E)The ecotoxicity of a chemical substance to avian, terrestrial, and aquatic species. 
(F)The presence of the chemical substance in, at a minimum— 
(i)human blood, fluids, or tissue; and 
(ii)food or drinking water. 
(G)The uses of the chemical substance and associated known and potential releases and exposures. 
(3)Minimum data setThe Administrator shall establish a minimum set of data requirements that would ensure that determinations under subsection (c) are based on reliable data. 
(4)Tiering processThe Administrator shall have the authority to develop a tiering process for the submission of the information. 
(c)Safety determination 
(1)Priority chemicals 
(A)In generalNot later than 3 years after the date on which a chemical substance has been placed on the priority list, the Administrator shall determine whether the manufacturer has established that the chemical substance meets the safety standard. 
(B)Interim standards 
(i)Notice of pending determinationIf the Administrator fails to act within the deadlines established in subparagraph (A), a manufacturer affected by the failure to act shall issue to the Administrator, the public, and each known customer of a chemical substance a written notice that a determination of safety is pending. 
(ii)Failure of administrator to actNot later than 5 years after the date on which a chemical substance has been placed on the priority list, if the Administrator has not made a determination under subparagraph (A), the chemical substance shall not be distributed in commerce. 
(2)Other chemical substancesNot later than 15 years after the date of enactment of this title, the Administrator shall determine whether each chemical substance distributed in commerce meets the safety standard. Not less than 1 time every 15 years thereafter, the Administrator shall reassess the safety of all chemical substances distributed in commerce. 
(3)New chemical substancesAs of the date that is 90 days after the date of enactment of this title, no new chemical substance shall be distributed in commerce unless the chemical substance has met the safety standard under subsection (a), as determined by the Administrator. 
(d)Biomonitoring 
(1)In generalWithin 5 years after the date of enactment of this title, and every 3 years thereafter, a manufacturer of a chemical substance shall carry out a biomonitoring study to determine the presence in human blood, fluids, or tissue for any chemical substance— 
(A)which is manufactured in quantities greater than 1,000,000 pounds during 1 calendar year; or 
(B)for any chemical substance distributed in commerce— 
(i)to which humans are exposed; and 
(ii)for which there is cause for concern regarding the exposure (as determined by the Administrator), such as a potential for persistence or bioaccumulation of the chemical substance. 
(2)StandardThe Administrator shall by regulation establish a standard for biomonitoring studies under this subsection that includes— 
(A)the use of a representative sample that ensures that likely exposed populations including children are oversampled; and 
(B)a determination of appropriate detection levels of chemical substances. 
(3)Substance detectionA manufacturer of a chemical substance subject to paragraph (1) shall make available to the public a practicable method (as determined by the Administrator) for detecting the presence of the substance or any of its metabolites in human blood, fluids, and tissue. 
504.Reduction of health hazards for children, workers, and consumers 
(a)Market restrictionsNo person shall manufacture a chemical substance if— 
(1)the Administrator determines that the person failed to act in accordance with section 501 or section 503; 
(2)the Administrator determines that the chemical substance does not meet the safety standard defined in section 503(a); or 
(3)the Administrator has not made a safety determination for the chemical substance by the deadline established in paragraph (1)(B)(ii), (2), or (3) of section 503(c). 
(b)Use exemptionsThe Administrator may allow manufacturing for a specified use of any chemical substance where the Administrator determines such use meets the safety standard defined in section 503(a). 
(c)Exemption from biomonitoringAny manufacturer that submitted to the Administrator a biomonitoring study of a chemical substance on or before the date of enactment of this title shall be exempt from the initial biomonitoring under section 503(d) for that chemical substance. 
(d)Other exemptions 
(1)In generalThe President, in his non-delegable duty, may make an exemption from this section for a specific use of a chemical substance for a period not to exceed 5 years if after public notice and comment he determines that— 
(A)an exemption is in the paramount interest of national security, or if the lack of availability of the chemical substance would cause significant disruption in the national economy; and 
(B)no feasible alternative for the specified use of the chemical substance is available. 
(2)RenewabilityThe President may renew an exemption under paragraph (1) for additional 5 year periods if the President concludes after public comment that such a renewal is necessary. 
(3)Public noticeA manufacturer of a chemical substance for which an exemption under this subsection is made shall provide notice of the exemption to each known customer, and the President shall provide the public with a notice of such an exemption. 
505.Animal testing alternatives 
(a)Alternatives to animal testing 
(1)In generalTo minimize the use of animal testing of chemical substances, the Administrator shall— 
(A)require the use, where practicable, of— 
(i)existing data to fill data gaps by calling for mandatory disclosure of all existing data, and thoroughly investigating sources of existing data; 
(ii)replacement alternatives that— 
(I)do not involve the use of an animal to test the chemical substance; and 
(II)provide information that is equivalent in scientific quality to the animal testing method; and 
(iii)reduction alternatives that use fewer animals than conventional animal-based tests when replacement alternatives are impracticable, including the use of tests that combine two or more endpoints; 
(B)encourage, where practicable— 
(i)the grouping of similar chemicals into categories to limit testing to only those chemicals which are representative of the group; and 
(ii)the forming of industry consortia to jointly conduct testing to avoid duplication of tests; and 
(C)fund research and validation studies to reduce and replace the use of animal tests as provided in this section. 
(2)List of alternative testing methodsNot later than 1 year after the date of enactment of this title, and triennially thereafter, the Administrator, in consultation with the Interagency Science Advisory Board established in section 507, shall publish a list of the alternative testing methods described in paragraph (1). 
(b)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000. 
506.Safer alternatives and green chemistry 
(a)Safer alternatives programWithin 1 year after the date of enactment of this title, the Administrator shall establish a program to create market incentives for the development of safer alternatives to existing chemical substances. This program shall include, but not be limited to— 
(1)expedited review of new chemical substances for which the manufacturer submits an alternatives analysis indicating that the new chemical substance is the safer alternative for a particular use than existing chemical substances used for the same purpose; 
(2)recognition for a chemical substance found by the Administrator to be a safer alternative for a particular use by means of a special designation intended for use in marketing the safer alternative, and periodic public awards; and 
(3)other incentives as the Administrator considers appropriate to encourage the development, marketing and use of chemical substances found by the Administrator to be safer alternatives for the particular uses. 
(b)Green chemistry research and clearinghouse network 
(1)In generalThe Administrator shall establish a network of not less than 4 green chemistry and technology research and clearinghouse centers, located in various regions of the United States, to support the development and adoption of safer alternatives to chemical substances, particularly chemical substances placed on the priority list. 
(2)RequirementsThe research and clearinghouse centers described in paragraph (1) shall— 
(A)provide technical assistance relating to alternatives analysis, green chemistry, and green technology techniques to small and medium-sized manufacturers of chemical substances; 
(B)provide technical training relating to alternatives analysis, green chemistry, and green technology techniques to students and professionals; 
(C)conduct alternatives analysis, green chemistry and green technology research; and 
(D)provide grants to promote and support the research, development, adoption and use of alternatives to the activities identified in subparagraphs (A), (B), and (C). 
(3)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection— 
(A)for fiscal year 2006, $40,000,000; and 
(B)for each of fiscal years 2007 through 2010, $30,000,000. 
507.Interagency Science Advisory Board on Children’s Health and Toxic Substances 
(a)In generalNot later than 90 days after the date of enactment of this title, the Administrator shall form an Interagency Science Advisory Board on Children’s Health and Toxic Substances which shall include at a minimum representatives from the National Institute of Environmental Heath Sciences, the Centers for Disease Control and Prevention, the National Toxicology Program, the National Cancer Institute, the National Tribal Science Council and not less than 3 centers of children’s health at leading universities. 
(b)PurposesThe purposes of the Board shall be to— 
(1)provide independent advice and peer review to the Administrator and Congress on the scientific and technical aspects of problems and issues related to the requirement of this title; 
(2)review the scientific and technical basis for the standards, rules, guidance, and other science-based decisions under this Act and providing expert consultation and advice to the Administrator; and 
(3)reduce the duplication of the efforts by manufactures to conform with the requirements of this title, and to reduce animal testing. 
508.Cooperation with international effortsIn cooperation with the Secretary of State and the head of any other appropriate Federal agency (as determined by the Administrator), the Administrator shall cooperate with any international effort— 
(1)to develop a common protocol or electronic database relating to chemical substances; or 
(2)to develop safer alternatives for chemical substances. 
509.Public access to information 
(a)Transmission to administratorEach Federal agency and Federal institution shall transmit to the Administrator all information provided to the Federal agency or institution relating to a hazard of or risk of exposure to a chemical substance. 
(b)Electronic database 
(1)StandardNot later than 180 days after the date of enactment of this title, the Administrator, in collaboration with interested parties, shall establish standards for an electronic format for sharing of information relating to the toxicity and use of, and exposure to, chemical substances. 
(2)DatabaseNot later than 3 years after the date of enactment of this title, the Administrator, in collaboration with interested parties, shall develop, and establish procedures for maintaining, a database in which to store the information described in paragraph (1). 
(c)Public accessThe Administrator shall make available to the public— 
(1)any information provided to the Administrator relating to the properties and hazards of a chemical substance; and 
(2)any nonconfidential information, as described in section 510, provided to the Administrator relating to exposure to the substance. 
(d)Reliable informationThe Administrator shall establish procedures to ensure data reliability that include— 
(1)not less than 1 time each year, the Administrator shall randomly inspect not less than 3 percent of the commercial and private laboratories which develop the data required by the title on the various properties and characteristics of a chemical substance; and 
(2)annually, the Administrator shall perform a comprehensive data audit on a statistically significant number of the data submissions submitted by manufacturers under this title. 
510.Confidential business information 
(a)In generalIf a manufacturer of a chemical substance submits to the Administrator or any other Federal agency or institution any confidential business information (as defined in section 350.27 of volume 40, Code of Federal Regulations, as in effect on the date of enactment of this title), the chief executive officer shall provide to the Administrator or other Federal agency or institute— 
(1)a written justification for maintaining the confidentiality of the information, including, if applicable, a statement that the information must be kept confidential to protect a trade secret of the manufacturer; and 
(2)certification that the information is not otherwise publicly available. 
(b)Information from foreign countriesAny information provided to the Administrator by an officer or employee of a foreign government shall be considered to be confidential business information if the information is considered to be confidential business information by the officer or employee of the foreign government, except as described in subsection (c). 
(c)Nonconfidential informationThe name of a chemical substance and all information concerning its effects on human health or the environment shall not be considered to be confidential business information under this section. 
511.Relationship to other lawNothing in this title affects the right of a State or political subdivision of a State to adopt or enforce any regulation, requirement, liability, or standard of performance that is more stringent than a regulation, requirement, liability, or standard of performance established by this title. . 
(b)Effect of sectionNotwithstanding the amendment made by subsection (a)(1), any regulation promulgated (including any prohibition or restriction issued) under the provisions repealed by that subsection before the date of enactment of this Act shall remain in effect until the date on which the Administrator of the Environmental Protection Agency promulgates new regulations under title V of the Toxic Substances Control Act (15 U.S.C. 2601 et seq.) (as added by subsection (a)(2)). 
(c)Conforming amendments 
(1)Testing of chemical substances and mixturesSection 4 of the Toxic Substances Control Act (15 U.S.C. 2603) is amended— 
(A)in subsection (f), in the matter following paragraph (2), by inserting , or title V, after section 5, 6, or 7; and 
(B)in subsection (g), by inserting or title V after section 5(a). 
(2)Manufacturing and processing noticesSection 5 of the Toxic Substances Control Act (15 U.S.C. 2604) is amended— 
(A)in subsection (b)— 
(i)in paragraph (1)(A)(ii), by inserting or title V after section 4; and 
(ii)in paragraph (2)(A)(ii), by inserting or title V after section 4; 
(B)in subsection (d)(2)(C), by inserting or title V after section 4; 
(C)in subsection (e)(2)(D), in the first sentence, by inserting or title V after section 6(a); 
(D)in subsection (f)— 
(i)in paragraph (1), by inserting or title V after section 6; 
(ii)in paragraph (2), in the matter preceding subparagraph (A), by inserting or title V after section 6(a); and 
(iii)in paragraph (3)(B), by inserting or title V after section 6; and 
(E)in subsection (g), by inserting , or title V, after section 6 or 7. 
(3)Imminent hazardsSection 7 of the Toxic Substances Control Act (15 U.S.C. 2606) is amended— 
(A)in subsection (a)— 
(i)in paragraph (1), in the matter following subparagraph (C)— 
(I)by striking section 4, 5, 6, or title IV and inserting section 4, 5, or 6, or title IV or V,; and 
(II)by striking section 5 or title IV and inserting section 5 or title IV or V; and 
(ii)in paragraph (2), by inserting title V or before section 6(a); and 
(B)in subsection (f), in the second sentence, by inserting or title V after section 6. 
(4)Reporting and retention of informationSection 8 of the Toxic Substances Control Act (15 U.S.C. 2607) is amended— 
(A)in subsection (a)(3)(A)(ii)— 
(i)in subclause (I), by inserting or title V after or 6,; and 
(ii)in subclause (II), by inserting or title V after section 5 or 7; and 
(B)in subsection (b)(1)— 
(i)in the first sentence, by striking section 5 or subsection (a) of this section and inserting subsection (a), section 5, or title V; and 
(ii)in the second sentence, by inserting or title V after section 5. 
(5)Relationship to other Federal lawsSection 9(a) of the Toxic Substances Control Act (15 U.S.C. 2608(a)) is amended— 
(A)in paragraph (2), in the matter following subparagraph (B), by inserting or title V after section 6 or 7; and 
(B)in paragraph (3), by inserting or title V after section 6 or 7. 
(6)ExportsSection 12 of the Toxic Substances Control Act (15 U.S.C. 2611) is amended— 
(A)in subsection (a)(2), by inserting or title V after section 4; and 
(B)in subsection (b)— 
(i)in paragraph (1), by inserting or title V after section 4 or 5(b); and 
(ii)in paragraph (2)— 
(I)by inserting or title V after issued under section 5; 
(II)by inserting or title V after section 5 or 6; and 
(III)by inserting or title V after section 5 or 7. 
(7)Entry into customs territory of the United StatesSection 13(a)(1) of the Toxic Substances Control Act (15 U.S.C. 2612(a)(1)) is amended by striking subparagraph (B) and inserting the following: 
 
(B)the substance, mixture, or article is offered for entry in violation of section 5, 6, or 7, or title IV or V.. 
(8)Disclosure of dataSection 14(b)(1)(A)(ii) of the Toxic Substances Control Act (15 U.S.C. 2613(b)(1)(A)(ii)) is amended by striking for which testing and all that follows through section 5, and and inserting for which testing or a notification is required under section 4 or 5 or title V; and. 
(9)Prohibited actsSection 15 of the Toxic Substances Control Act (15 U.S.C. 2614) is amended— 
(A)by striking paragraph (1) and inserting the following: 
 
(1)fail or refuse to comply with any rule or requirement under section 4, 5, or 6, or title II or V;; and 
(B)in paragraph (2), by striking violation of section 5 and all that follows through section 5 or 7 and inserting violation of section 5, 6, or 7, or title V. 
(10)Specific enforcement and seizureSection 17(a)(1) of the Toxic Substances Control Act (15 U.S.C. 2616(a)(1)) is amended— 
(A)by striking subparagraph (B) and inserting the following: 
 
(B)restrain any person from taking an action prohibited under section 5 or 6, or title IV or V;; and 
(B)in subparagraph (D), by striking in violation and all that follows through title IV and inserting in violation of section 5 or 6 or title IV or V. 
(11)PreemptionSection 18 of the Toxic Substances Control Act (15 U.S.C. 2617) is amended to read as follows: 
 
18.PreemptionNothing in this Act affects the authority of a State or political subdivision of a State to establish or continue in effect any regulation of a chemical substance, mixture, or article containing a chemical substance or mixture.. 
(12)Judicial reviewSection 19 of the Toxic Substances Control Act (15 U.S.C. 2618) is amended— 
(A)in subsection (a)— 
(i)in paragraph (1)— 
(I)in subparagraph (A), by striking title II or IV and inserting title II, IV, or V; and 
(II)in subparagraph (B), by inserting or title V after section 6(b)(1); and 
(ii)in paragraph (3), by striking subparagraph (B) and inserting the following: 
 
(B)for a rule or finding under section 4, 5, or 6, or title IV or V, the finding required for the issuance of the rule;; and 
(B)in subsection (c)(1)(B)— 
(i)in clause (i), by inserting , or title V, after 6(e); and 
(ii)in clause (iii)(I), by striking section 6(c)(1), or and inserting section 6(c)(1) or title V; or. 
(13)Citizens' civil actionsSection 20(a)(1) of the Toxic Substances Control Act (15 U.S.C. 2619(a)(1)) is amended by striking title II or IV and inserting title II, IV, or V. 
(14)Citizens' petitionsSection 21 of the Toxic Substances Control Act (15 U.S.C. 2620) is amended— 
(A)in subsection (a), by striking a rule under and all that follows through 6(b)(2) and inserting a rule or order under section 4, 5, 6, or 8, or title V; and 
(B)in subsection (b)— 
(i)in paragraph (1), by striking  a rule under and all that follows through 6(b)(1)(B) and inserting a rule or order under section 4, 5, 6, or 8, or title V; 
(ii)in paragraph (3), in the first sentence, by inserting , or title V after section 4, 5, 6, or 8; and 
(iii)in paragraph (4)(B)— 
(I)in the matter preceding clause (i), by striking section 4 and all that follows through 6(b)(2) and inserting rule or order under section 4, 5, 6, or 8, or title V; 
(II)in clause (i), by striking a rule under and all that follows through section 5(e) and inserting a rule or order under section 4 or 5 or title V; and 
(III)in clause (ii), by striking under section 6 and all that follows through 6(b)(2) and inserting or order under section 6 or 8 or title V. 
(15)Employment effectsSection 24 of the Toxic Substances Control Act (15 U.S.C. 2623) is amended— 
(A)by striking subsection (a) and inserting the following: 
 
(a)In generalThe Administrator shall evaluate, on a continuing basis, the potential effects on employment (including reductions in employment or loss of employment from threatened plant closures) of each rule, order, and requirement under sections 4, 5, and 6, and title V.; and 
(B)in subsection (b)— 
(i)in paragraph (1), in the matter following subparagraph (B), by striking a rule or order and all that follows through section 5 or 6 and inserting a rule, order, or requirement under section 4, 5, or 6, or title V; and 
(ii)in paragraph (2)(B)(ii), by striking section 6(c)(3), and and inserting section 6(c)(3) and title V; and. 
(16)Administration of the ActSection 26(b)(1) of the Toxic Substances Control Act (15 U.S.C. 2625(b)(1)) is amended by inserting or title V after section 4 or 5 each place it appears. 
(17)Development and evaluation of test methodsSection 27(a) of the Toxic Substances Control Act (15 U.S.C. 2626(a)) is amended by inserting or title V after section 4 each place it appears. 
(18)Annual reportSection 30 of the Toxic Substances Control Act (15 U.S.C. 2629) is amended— 
(A)in paragraph (1), by inserting and title V after section 4; 
(B)in paragraph (2)— 
(i)by inserting or title V after section 5; 
(ii)by inserting or title V after section 4; and 
(iii)by inserting or title V after section 5(g); and 
(C)in paragraph (3), by inserting or title V after section 6. 
(19)Table of contentsThe table of contents of the Toxic Substances Control Act (15 U.S.C. prec. 2601) is amended by adding at the end the following: 
 
 
TITLE V—Child Safe Chemicals 
Sec. 501. Manufacturer safety certifications 
Sec. 502. Priority list of chemical substances for EPA safety determination 
Sec. 503. EPA Safety determination for chemical substances 
Sec. 504. Reduction of health hazards for children, workers, and consumers 
Sec. 505. Animal testing alternatives 
Sec. 506. Safer alternatives and green chemistry 
Sec. 507. Interagency Science Advisory Board on Children’s Health and Toxic Substances 
Sec. 508. Cooperation with international efforts 
Sec. 509. Public access to information 
Sec. 510. Confidential business information 
Sec. 511. Relationship to other law. 
 
